Exhibit 10.2

CHANGE OF CONTROL AGREEMENT

CHANGE OF CONTROL AGREEMENT by and between HOLOGIC, INC., a Delaware corporation
(the “Company”), and                              (the “Executive”), dated as of
November 11, 2009.

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations;

WHEREAS, the Company and Executive previously entered into an Amended and
Restated Change of Control Agreement dated on or about October 30, 2006, and
amended by the Waiver Letter dated May 20, 2007, and subsequently amended again
on or about December 8, 2008 (the “First Change of Control Agreement”);

WHEREAS, Section 13(f) of the First Change of Control Agreement provides that it
may be amended by written agreement of the parties;

WHEREAS, the Company and Executive now desire to terminate the First Change of
Control Agreement and enter into this new Change of Control Agreement (the
“Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Certain Definitions. (a) The “Effective Date” shall be the first date during
the “Change of Control Period” (as defined in Section 1(b)) on which a Change of
Control occurs. Anything in this Agreement to the contrary notwithstanding, if
the Executive’s employment with the Company is terminated or the Executive
ceases to be an officer of the Company prior to the date on which a Change of
Control occurs, and it is reasonably demonstrated that such termination of
employment (1) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control or (2) otherwise arose in
connection with or in anticipation of the Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment. If prior to the Effective
Date, the Executive’s employment with the Company terminates, then the Executive
shall have no further rights under this Agreement, unless such termination of
Employment was in anticipation of the Change of Control in which case the
termination shall be deemed to have occurred after the consummation of the
Change of Control.



--------------------------------------------------------------------------------

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on December 31, 2012; provided, that commencing on December 31, 2010
and each December 31 thereafter (each such date to be referred to as the
“Renewal Date”), the term of this Agreement shall automatically be extended,
without any further action by the Company or the Executive, so as to terminate
three years from such Renewal Date; provided, however that if the Company shall
give notice in writing to the Executive at least thirty (30) days prior to a
Renewal Date (the “Pending Renewal Date”), stating that the Change of Control
Period shall not be extended, then the Change of Control Period shall expire two
years from the Pending Renewal Date.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of the Voting Stock of the
Company; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of 30% or more of Voting Stock shall not constitute a Change in
Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the Voting Stock
of such corporation, is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Voting Stock immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the Voting Stock, shall not constitute a Change in Control; or

(b) Any transaction which results in the Continuing Directors (as defined in the
Certificate of Incorporation of the Company) constituting less than a majority
of the Board of Directors of the Company (the “Board”); or

(c) The consummation of (i) a Merger with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the Voting
Stock immediately prior to such Merger do not, following such Merger,
beneficially own, directly or indirectly, more than 50% of the Voting Stock of
the corporation resulting from the Merger (the “Resulting Corporation”) as a
result of the individuals’ and entities’ shareholdings in the Company
immediately prior to the consummation of the Merger, (ii) a complete liquidation
or dissolution of the Company or (iii) the sale or other disposition of all or
substantially all (equal to or more than 40% of the total gross fair market
value of

 

-2-



--------------------------------------------------------------------------------

the Company’s assets immediately prior to the acquisition) of the assets of the
Company excluding a sale or other disposition of assets to a subsidiary of the
Company. For purposes of this Agreement “Merger” means a reorganization, merger
or consolidation involving the Company, including without limitation as a parent
of a direct or indirect subsidiary of the Company effecting such transaction

Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which the Executive has a
greater than ten percent (10%) direct or indirect equity interest, such event
shall not constitute a Change of Control.

3. Employment Period. Subject to the terms and conditions hereof, the Company
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain in the employ of the Company, for the period commencing on the
Effective Date and ending on the last day of the thirty-sixth month following
the month in which the Effective Date occurs (the “Employment Period”).

4. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 90-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the

 

-3-



--------------------------------------------------------------------------------

Annual Base Salary shall be reviewed at least annually and shall be increased at
any time and from time to time as shall be substantially consistent with
increases in base salary awarded in the ordinary course of business to other
peer executives of the Company and its affiliated companies. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” includes any company controlled by,
controlling or under common control with the Company.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Employment Period, an annual bonus (the
“Annual Bonus”) in cash at least equal to the greater of (a) the average
(annualized for any fiscal year consisting of less than twelve full months or
with respect to which the Executive has been employed by the Company for less
than twelve full months) bonus (the “Average Annual Bonus”) paid or payable to
the Executive by the Company and its affiliated companies in respect of the
three fiscal years immediately preceding the fiscal year in which the Effective
Date occurs, (b) the Annual Bonus paid for the fiscal year immediately preceding
the Effective Date, or (c) the maximum target bonus determined in accordance
with the terms of the Company’s bonus plan for senior executives for the fiscal
year immediately preceding the Effective Date (the “Target Bonus”; the greater
of clauses (a), (b) or (c) to be referred to as the “Highest Annual Bonus”).
Each such Annual Bonus shall be paid no later than the 15th day of the third
month of the fiscal year next following the fiscal year for which the Annual
Bonus is awarded, unless the Executive shall elect to defer the receipt of such
Annual Bonus pursuant to any nonqualified plan of the Company. In no event shall
the calculation of the Annual Bonus, retention bonus or severance benefits
provided under a Retention Agreement (as defined below) between the Executive
and Company. Notwithstanding anything herein to the contrary, any portion of
Annual Base Salary or Annual Bonus electively deferred by the Executive pursuant
to a qualified or a non-qualified plan including, but not limited to, the
Hologic, Inc. Supplemental Executive Retirement Plan (“SERP”) shall be included
in determining the Annual Base Salary, Annual Bonus and the Average Annual
Bonus. If the fiscal year of any successor to this Agreement, as described by
Section 11(c) herein, is different than the Company’s fiscal year at the time of
the Change of Control, then the Executive shall be paid (i) the Annual Bonus
that would have been paid upon the end of Company’s fiscal year ending after the
Change of Control, and (ii) a pro-rata Annual Bonus for any months of service
performed following the end of the Company’s fiscal year, but prior to the first
day of the successor’s fiscal year immediately following the Change of Control.
The Annual Bonuses thereafter shall be based on the successor’s first full
fiscal year beginning after the Change of Control and successive fiscal years
thereafter.

(iii) Incentive, Savings and Retirement Plans. In addition to Annual Base Salary
and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and programs applicable to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans practices, policies and programs provide the Executive with
incentive, savings and retirement benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its

 

-4-



--------------------------------------------------------------------------------

affiliated companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the one-year immediately preceding the
Effective Date, or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) and applicable to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide benefits which are less favorable, in
the aggregate, than the most favorable of such plans, practices, policies and
programs in effect at any time during the one-year period immediately preceding
the Effective Date, or, if more favorable to the Executive, those provided
generally at any time after the Effective Date to other peer executives of the
Company and its affiliated companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive upon submission of appropriate accountings in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect at any time during the one-year period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect at any time during the one-year period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the one-year
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect at any
time during the one-year period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other peer incentives of the Company and its affiliated companies.

 

-5-



--------------------------------------------------------------------------------

5. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of “Disability” set forth below), it may give to the Executive
written notice in accordance with Section 13(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” means the absence of the Executive from
the Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause”. For purposes of this Agreement, “Cause” means
(i) an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company, (ii) repeated violations by the Executive of the Executive’s
obligations under Section 4(a) of this Agreement (other than as a result of
incapacity due to physical or mental illness) which are demonstrably willful and
deliberate on the Executive’s part, which are committed in bad faith or without
reasonable belief that such violations are in the best interests of the Company
and which are not remedied in a reasonable period of time after receipt of
written notice from the Company or (iii) the conviction of the Executive of a
felony involving moral turpitude. The Company shall provide the Executive with
30 days written notice of any determination of Cause and provide the Executive,
for a period of 30 days following such notice, with the opportunity to appear
before the Board, with or without legal representation, to present arguments and
evidence on his behalf and following such presentation to the Board, the
Executive may only be terminated for Cause if the Board (excluding the Executive
if he is a member of the Board), by unanimous consent reasonably determines in
good faith that his actions did, in fact, constitute for Cause.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” means:

(i) A material diminution in the Executive’s base compensation;

(ii) A material diminution in the Executive’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

 

-6-



--------------------------------------------------------------------------------

(iii) A material diminution in the authority, duties and responsibilities of the
supervisor to whom the Executive is required to report as in effect immediately
prior to the Change of Control, including a requirement that the Executive
report to a corporate officer or employee instead of reporting directly to the
Company’s Board if the Executive had reported to the Board immediately prior to
the Change of Control;

(iv) A material change in the geographic location in which Executive’s principal
office was located immediately prior to the Change of Control;

(v) A material diminution in the budget over which the Executive had authority
immediately prior to the of the Change of Control;

(vi) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Executive
provides services;

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after the delivery of such
written notice and has failed to cure such event or condition within such thirty
(30) day cure period”.

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than fifteen days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date (taking into account any applicable
notice and cure period) specified therein, as the case may be; provided however,
that (i) if the Executive’s employment is terminated by the Company other than
for Cause, death or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination, and (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

-7-



--------------------------------------------------------------------------------

6. Obligations of the Company upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of the sum of the following amounts:
(A) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (B) the product of (I) the Highest Annual Bonus and
(II) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, and (C) any accrued and unpaid Annual Bonus amounts, compensation or
vacation pay, in each case, to the extent not yet paid by the Company (the
amounts described in subparagraphs (A), (B) and (C) are hereafter referred to as
“Accrued Obligations” and shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination), (ii) any other benefits or compensation payable under any employee
benefit plan in accordance with the applicable plans’ terms, including, without
limitation, any non-qualified plan or SERP; (iii) for the remainder of the
Employment Period, or such longer period as any plan, program, practice or
policy may provide, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided in
accordance with the applicable plans, programs, practices and policies described
in Section 4(b)(v) and (vi) of this Agreement as if the Executive’s employment
had not been terminated in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies as in effect
and applicable generally to other peer executives and their families during the
one year period immediately preceding the Effective Date or, if more favorable
to the Executive, as in effect at any time thereafter with respect to other peer
executives of the Company and its affiliated companies and their families and
the Company shall transfer to the Executive the insurance policy written with
respect to the Executive under the Company’s Group Life Insurance Policy
(“Individual Policy”) for Executive Officers and the right to the full cash
surrender value thereof (such continuation of such benefits for the applicable
period herein set forth and such transfer of the Individual Policy shall be
hereinafter referred to as “Welfare Benefit Continuation”) (for purposes of
determining eligibility of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until the end of the Employment Period and to have
retired on the last day of such period), and (iv) payment to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination of an amount equal to the sum of the Executive’s Annual
Base Salary and the Highest Annual Bonus. Subject to the provisions of Section 9
hereof, but, otherwise, anything herein to the contrary notwithstanding, the
Executive’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its affiliated
companies to surviving families of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to family death benefits, if any, as in effect with respect to other peer
executives and their families at any time during the one year period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect on the date of the Executive’s death with
respect to other peer executives of the Company and its affiliated companies and
their families.

 

-8-



--------------------------------------------------------------------------------

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of the Accrued Obligations (which shall be paid in a lump sum in
cash within 30 days of the Date of Termination), (ii) the timely payment and
provision of the Welfare Benefit Continuation, and (iii) payment to the
Executive in a lump sum in cash within 30 days of the Date of Termination of an
amount equal to the sum of the Executive’s Annual Base Salary and the Highest
Annual Bonus. Subject to the provisions of Section 9 hereof, but, otherwise,
anything herein to the contrary notwithstanding, the Executive shall be entitled
after the Disability Effective Date to receive disability and other benefits at
least equal to the most favorable of those provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect with respect to other peer executives and their families at
any time during the one year period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies and their families.

(c) Cause, Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive other than for Good
Reason (and other than by reason of his death or disability) during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive Annual Base
Salary through the Date of Termination. In such case, such amounts shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination. The Executive shall, in such event, also be entitled to any
benefits required by law that are not otherwise provided by this Agreement.

(d) Termination Following a Change of Control by the Company without Cause or by
the Executive for Good Reason. Following a Change of Control if the Executive is
terminated by the Company without Cause or he resigns for Good Reason, then the
Company shall pay the Executive the following:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination all Accrued Obligations; and

(ii) the Company shall timely pay and provide the Welfare Benefit Continuation;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical or other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility; and

 

-9-



--------------------------------------------------------------------------------

(iii) the Company shall pay to the Executive a lump sum amount in cash within 30
days after the Date of Termination equal to the (such amount shall be
hereinafter referred to as the “Change of Control Payment”) to the product of
(X) two point ninety nine (2.99) multiplied by the sum of (i) (Y) the Annual
Base Salary for the fiscal year immediately preceding the Date of Termination
and (ii) Highest Annual Bonus; and

(iv) notwithstanding any other provisions to the contrary contained herein or in
any option agreement, restricted stock agreement or other equity compensation
agreement, between the Company and the Executive, or any stock option,
restricted stock or other equity compensation plans sponsored by the Company,
unless such agreement or plan expressly references and supercedes this
Agreement, then all unvested options, restricted stock or stock appreciation
rights which Executive then holds to acquire securities from the Company shall
be immediately and automatically exercisable as of the Effective Date, and the
Executive shall have the right to exercise any such options or stock
appreciation rights for the shorter of one year after the Date of Termination or
the remaining term of the applicable equity award-; provided, however, that this
acceleration of vesting shall not apply to the restricted stock units issued to
Executive pursuant to the Retention Agreement (as defined below), which shall
continue to vest in accordance with the terms therein.

7. Non-exclusivity of Rights. Except as provided in Section 6, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its affiliated companies. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program except as
explicitly modified by this Agreement.

8. Full Settlement.

(a) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 6(d)(ii), such
amounts shall not be reduced whether or not the Executive obtains other
employment.

 

-10-



--------------------------------------------------------------------------------

(b) Prior to the occurrence of a Change of Control, the Company agrees to
reimburse the Executive for all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof, if the Executive
prevails in such contest. Following a Change of Control, the Company agrees to
pay promptly as incurred, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof.

(c) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to
Section 6(d) as though such termination were by the Company without Cause, or by
the Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.

9. 280G Protection.

(a) In the event that the Executive shall become entitled to payment and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Internal Revenue Code (the “Code”) or any person affiliated with the Company
or such person) as a result of such change in ownership or effective control
(collectively the “Company Payments”), and such Company Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (and any
similar tax that may hereafter be imposed by any taxing authority) the Company
shall pay to the Executive:

(i) if the Company Payments accrue on or before December 31, 2011, an amount
equal to the Excise Tax, including any federal, social security, state, local
and excise taxes imposed thereon assuming the Executive is in the highest
applicable marginal tax rate. The effect of such calculation will be to provide
the Executive with a payment under this Agreement that is economically
equivalent to the payment he would have received but for the imposition of the
Excise Tax. The calculations under this Section 9 will be made in a manner
consistent with the requirements of Code Sections 280G and 4999, as in effect at
the time the calculations are made; or

 

-11-



--------------------------------------------------------------------------------

(ii) if the Company Payments accrue after December 31, 2011, the greater of the
following, whichever gives the Executive the highest net after-tax amount (after
taking into account federal, state, local and social security taxes at the
maximum marginal rates) (x) the Company Payments or (y) one dollar less than the
amount of the Company Payments that would subject the Executive to the Excise
Tax. In the event that the Company Payments are required to be reduced pursuant
to the foregoing sentence, then the Company Payments shall be reduced as
mutually agreed between the Company and the Executive or, in the event the
parties cannot agree, in the following order (1) any lump sum severance based on
Base Salary or Annual Bonus, (2) any other cash amounts payable to the
Executive, (3) any benefits valued as parachute payments; and (4) acceleration
of vesting of any equity.

(b) For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Company Payments (in whole or in part) either expressly do
not constitute “parachute payments,” represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the “base amount” or are otherwise not subject to the Excise Tax,
and (y) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants. All determinations hereunder shall be
made by the Accountants which shall provide detailed supporting calculations
both to the Company and the Executive at such time as it is requested by the
Company or the Executive. If the Accountants determine that payments under this
Agreement must be reduced pursuant to this paragraph, they shall furnish the
Executive with a written opinion to such effect. The determination of the
Accountants shall be final and binding upon the Company and the Executive.

(c) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority regarding the Excise Tax
or associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.

 

-12-



--------------------------------------------------------------------------------

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The Company
shall provide written evidence to the Executive to document compliance with the
foregoing sentence within ten (10) business days of the Effective Date. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. In addition,
the Executive shall be entitled, upon exercise of any outstanding stock options
or stock appreciation rights of the Company, to receive in lieu of shares of the
Company’s stock, shares of such stock or other securities of such successor as
the holders of shares of the Company’s stock received pursuant to the terms of
the merger, consolidation or sale.

12. Compliance With Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code (hereinafter referred to as “Section 409A”). This
Agreement shall be administered in a manner consistent with its intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A shall
have no force and effect until amended to comply with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, in the event
any payment or benefit hereunder is determined to constitute non-qualified
deferred compensation subject to Section 409A, then to the extent necessary to
comply with Section 409A, such payment or benefits shall not be made, provided
or commenced until six (6) months after the Executive’s “separation from
service” as such phrase is defined for the purposes of Section 409A.

 

-13-



--------------------------------------------------------------------------------

13. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

[INSERT]

c/o Hologic, Inc.

35 Crosby Drive

Bedford, Massachusetts 01730-1401

If to the Company:

Hologic, Inc.

35 Crosby Drive

Bedford, Massachusetts 01730-1401

Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof.

 

-14-



--------------------------------------------------------------------------------

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the rights and other benefits that the Executive shall
be entitled during the Employment Period, and in connection therewith shall
supersede all prior oral and written communications with the Executive with
respect thereto, including without limitation any and all rights and benefits
the Executive may have under the First Change of Control Agreement and Company’s
separation policy (as it may be amended from time to time) or separation
agreement if any, previously executed by and between the Company and the
Executive; provided, however, that the Retention and Severance Agreement
executed by and between the Company and Executive (the “Retention Agreement”),
Employee Intellectual Property Rights and Non-Competition Agreement, option
agreement or other employment agreement by and between the Company and Executive
shall remain in full force and effect and if the Company’s separation policy or
the Retention Agreement would provide greater benefits to the Executive than
this Agreement, then the Executive may elect to receive benefits under the
Company’s separation policy or Retention Agreement in lieu of the benefits
provided hereunder. Nothing herein shall affect the application of the Company’s
separation policy and/or Retention Agreement in lieu of the benefits provided
hereunder. Nothing herein shall affect the application of the Company’s
separation policy prior to the Effective Date.

(g) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, prior to the Effective Date, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time. Notwithstanding anything contained herein, if during the
Employment Period, the Executive shall terminate employment with the Company
other than for Good Reason, then the Executive shall have no liability to the
Company.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

HOLOGIC, INC. By:  

 

Name:   Title:   EXECUTIVE

 

 

-15-



--------------------------------------------------------------------------------

Schedule to Senior Executive Officer Change of Control Agreement

The following is a list of our officers who are a party to the Agreement, the
form of which is filed herewith:

Robert A. Cascella

Glenn P. Muir

Jay A. Stein